PER CURIAM:
*164Claimant was hired by the McDowell County Board of Education in August 1982 to perform substitute teaching work. He was terminated on September 17, 1982, because he did not qualify for a substitute teaching permit. Claimant alleges that he had an oral contract with the late Superintendent of the McDowell County Board of Education to teach until December 1982. Claimant sought to recover $4,200.00 from the County Board of Education which he alleges he could have earned had he worked until December 1982. The claim was denied and claimant now seeks to recover the monies allegedly due him from respondent.
The respondent has filed a Motion to Dismiss alleging that this Court lacks subject matter jurisdiction over the complaint as the proper party is the McDowell County Board of Education. It is clear that even if claimant was due any money in this claim, it would be owing from the County Board of Education and not respondent. This Court was established to hear claims against the State and its agencies. Specifically excluded from the definition of a State agency is a county board of education. W.Va. Code §14-2-3. It is therefore apparent that the Court does not have jurisdiction over this claim, and the Court sustains respondent’s Motion to Dismiss.
Claim dismissed.